Citation Nr: 0939887	
Decision Date: 10/21/09    Archive Date: 10/28/09

DOCKET NO.  06-32 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in Wichita, Kansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
left hand laceration.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1979 to 
September 1981.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an August 2006 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Lincoln, Nebraska.  Jurisdiction of 
the case was subsequently transferred to the RO in Wichita, 
Kansas.

The reopened issue of entitlement to service connection for 
land hand laceration is addressed in the Remand portion of 
the decision below and is remanded to the RO via the Appeals 
Management Center in Washington, DC.


FINDINGS OF FACT

1.  In January 2005, the RO issued a rating decision which 
denied the Veteran's original claim seeking service 
connection for left hand laceration.  Although provided 
notice of this decision in February 2005, the Veteran did not 
perfect an appeal thereof.
 
2.  Evidence received since the RO's January 2005 decision is 
new and material, and raises a reasonable possibility of 
substantiating the claim for service connection for left hand 
laceration.


CONCLUSION OF LAW

New and material evidence has been submitted since the RO's 
January 2005 rating decision, and the Veteran's claim for 
service connection for left hand laceration is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, VA is required to look at the 
bases for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

In this case, the notice letter provided to the Veteran in 
June 2006 included the criteria for reopening a previously 
denied claim, the criteria for establishing service 
connection, and information concerning why the Veteran's 
specific claim was previously denied.  Consequently, the 
Board finds that adequate notice has been provided, as the 
Veteran was informed about what evidence was necessary to 
substantiate the elements required to establish service 
connection that were found insufficient in the previous 
denial.  

With respect to the Dingess requirements, the RO's June 2006 
letter provided the Veteran with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary 
to establish an effective date.  With this letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.  

As for the Veteran's claim to reopen, the VCAA explicitly 
provides that "[n]othing in [38 U.S.C.A. § 5103A] shall be 
construed to require [VA] to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in [38 U.S.C.A. § 5108]."  38 
U.S.C.A. § 5103A(f).  Nevertheless, VA has a duty, in order 
to assist claimants, to obtain evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  

The Veteran's service treatment records and identified VA and 
private medical treatment records have been obtained.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
With regard to the duty to provide a VA examination if 
necessary, the Board's decision herein is reopening the 
Veteran's claim and remanding this matter for a VA 
etiological examination concerning his left hand condition.  
Thus, any neglect of VA's duty to assist in obtaining an 
appropriate medical opinion will be addressed.  Finally, 
there is no indication in the record that additional evidence 
relevant to the issue decided herein is available and not 
part of the claims file.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Hence, no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist in the development of 
his claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537, 542-43 (2006); see also Dingess/Hartman, 19 Vet. App. 
473.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2009).  Service connection may also be granted for 
any disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. 
App. 503, 505 (1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108.  If the claim is so 
reopened, it will be reviewed on a de novo basis.  38 
U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 
(1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

The evidence received in support of a claim to reopen is 
presumed credible for the purposes of reopening the claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).
  
In February 2004, the Veteran filed his original claim 
seeking service connection for left hand laceration.  In 
January 2005, the RO issued a rating decision that denied the 
Veteran's claim.  Notice of the RO's January 2005 rating 
decision was sent to the Veteran in February 2005.  He did 
not file a timely notice of disagreement with this decision, 
and it is final.  See 38 C.F.R. § 20.201 (2009).

Because the January 2005 rating decision is the last final 
disallowance, the Board must review all of the evidence 
submitted since that action to determine whether the 
Veteran's claim for service connection should be reopened and 
re-adjudicated on a de novo basis.  Evans v. Brown, 9 Vet. 
App. 273, 282-83 (1996).  

The underlying basis for the RO's January 2005 rating 
decision was that no permanent residual or chronic disability 
subject to service connection is shown by the Veteran's 
service treatment records or demonstrated by evidence 
following his service.

Evidence received since the RO's January 2005 decision is new 
and material, and raises a reasonable possibility of 
substantiating the claim for service connection for left hand 
laceration.  Specifically, VA treatment records submitted 
since the RO's January 2005 decision reflect treatment for 
complaints of pain and locking in the Veteran's left hand on 
multiple occasions.  A January 2006 VA treatment record 
concluded with an assessment of left hand pain.  A March 2006 
VA treatment record noted the Veteran's complaints of left 
hand pain due to an inservice gun shot injury.  The report 
concluded with an assessment of status post left hand injury.
Thus, presuming the credibility of this evidence, a current 
left hand condition has now been established, and the 
evidence suggests it may be related to service. See Justus v. 
Principi, 3 Vet. App. at 513; but see Sanchez-Benitez v. 
Principi, 259 F.3d 1356, 1361-62 (Fed. Cir. 2001) (holding 
that a symptom, such as pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted).

Accordingly, new and material evidence has been submitted, 
and the claim for service connection for left hand laceration 
must be reopened.  The reopening of this claim does not mean 
that service connection for left hand laceration is granted.  
Rather, the merits of the claim for service connection will 
have to be further reviewed by the RO after it develops 
additional evidence, as set forth in the remand below.


ORDER

New and material evidence having been submitted to reopen the 
claim of service connection for left hand laceration, the 
claim is reopened, and to this extent only, the appeal is 
granted.


REMAND

The Veteran is seeking entitlement to service connection for 
left hand laceration.  He claims that his left hand condition 
is the result of a gun shot injury sustained during his 
military service.

The Veteran's June 1981 service treatment record shows that 
he was treated for a laceration to his left hand.  A 
subsequent June 1981 treatment record noted that the injury 
was due to a gun shot accident.  A June 1981 X-ray 
examination of the left hand revealed no diagnostic 
abnormalities.  

Pursuant to his initial claim seeking service connection for 
left hand laceration, a VA examination was scheduled for the 
Veteran in December 2004.  It appears, however, that the 
notification letter for this examination was returned 
undeliverable as it was sent to the wrong address.

VA treatment records, dated from January 2006 to August 2006, 
noted the Veteran's complaints of pain in his left hand on 
multiple occasions.  Specifically, a January 2006 VA 
treatment record concluded with an assessment of left hand 
pain.  In addition, a March 2006 VA treatment record noted 
the Veteran's complaints of left hand pain due to an 
inservice gun shot injury.  The report concluded with an 
assessment of status post left hand injury.

Under the circumstances in this case, the Board finds that 
the RO should request a VA examination to clearly identify 
whether the Veteran currently has a left hand disability, and 
whether any left hand condition identified is related to the 
Veteran's military service, including the gun shot injury to 
his left hand as reflected in his June 1981 service treatment 
records.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is remanded for the following actions:

1.  The RO must afford the Veteran the 
appropriate VA examination to determine 
the etiology of any current left hand 
disability including residual scarring.  
The claims folders must be provided to and 
reviewed by the examiner.  All pertinent 
symptomatology and findings must be 
reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  

Following a review of the service and post 
service treatment records and examination 
of the Veteran, the examiner must identify 
any current left hand disability.  For 
each disability identified, the examiner 
should provide an opinion as to whether it 
is at least as likely as not (i.e. 50 
percent or greater probability) that the 
disability was caused by or aggravated by 
his military service, to include his in-
service complaints of laceration to his 
left hand due to a gun shot accident in 
June 1981.  

A complete rationale for all opinions must 
be provided.  If any of the above 
requested opinions cannot be made without 
resort to speculation, the examiner must 
state this and specifically explain why an 
opinion cannot be provided without resort 
to speculation.  The report prepared must 
be typed.

2.  The RO must notify the Veteran that 
it is his responsibility to report for 
any scheduled examination and to 
cooperate in the development of the 
claim, and that the consequences for 
failure to report for a VA examination 
without good cause may include denial of 
the claim.  38 C.F.R. §§ 3.158, 3.655 
(2009).  In the event that the Veteran 
does not report for any scheduled 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.

3.  The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in 
any manner, the RO must implement 
corrective procedures.

4.  After completing the above actions and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the RO must then re-adjudicate the 
issue on appeal.  If any benefit sought on 
appeal remains denied, the Veteran and his 
representative must be furnished a 
supplemental statement of the case and be 
given the opportunity to respond thereto.  
The appeal must then be returned to the 
Board for appellate review.  

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


